Case 3:19-cr-00015 Document1 Filed 01/09/19 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2018-1
JANUARY 8, 2019 SESSION

 

 

 

UNITED STATES OF AMERICA
v. CRIMINAL NO. . 5 / GD -WYY
8 U.S.C. § 1326(a)

HUBER RODRIGUEZ-DIAZ

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about July 25, 2014, defendant HUBER RODRIGUEZ-
DIAZ, an alien, was found at or near Douglas, Arizona, and was
subsequently removed from the United States to Mexico on or about
July 25, 2014.

2. On or about December 19, 2018, at or near Hurricane,
Putnam County, West Virginia, and within the Southern District of
West Virginia and elsewhere, defendant HUBER RODRIGUEZ-DIAZ, an
alien, was subsequently found in the United States after having
been removed from the United States, and had not obtained the
express consent of the Secretary of Homeland Security to reapply

for admission to the United States.
Case 3:19-cr-00015 Document 1 Filed 01/09/19 Page 2 of 2 PagelD #: 2

In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

By: bl JLo
ERIK S. GOES
Assistant United States Attorney
